DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/117,693, filed on 8/9/16.
Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 is missing from the list of claims. For compact prosecution and examination, the claims are being examined as numbered. However, the claim numbering must subsequently be corrected.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 17 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 17, the claim positively recites the trunk of a human in line 3. Language such as “configured” or “adapted” is suggested to avoid claiming a human organism.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claim recites the limitation “the hinge” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-18 and 20-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. US 5,176,622 in view of Schwenn et al. US 2005/0283102 A1.
Regarding claim 12, Anderson discloses a trunk orthosis 10 (figs. 1-3, the frame 10 capable of being used as an orthosis when worn as in fig. 3), comprising: a bandage 26 designed to be applied to a patient’s trunk (figs. 2 and 3, belt 26); a support device 12/16/20 connected to the bandage 26 and designed to be applied to the patient’s trunk, the support device 12/16/20 having a single-piece frame with frame portions 12 and 16 movable relative to each other to provide flexion in at least one of a frontal direction and a dorsal direction, the frame portions 12/16 being spring-loaded (figs. 1 and 3 and col. 2, lines 38-48, upper frame portion 12 being connected to lower frame portions 16 via springs 20 to form a single connected piece; col. 3, lines 18-24 describe how the frame portions 12 and 16 move relative to each other in the frontal and dorsal directions as springs 20 flex and unflex) and, in an applied state, being pre-stressed by the bandage 20 (fig. 2 and col. 2, lines 49-60, belt 26 comprises spool 24, which adjusts the spring constant of the spring 20; thus, spool 24 of belt 26 pre-stresses the spring according to the desired spring constant, which in turn pre-stresses the frame portions 12 and 16, which extend from the spring 20).
Anderson is silent on at least one tightening strap secured to or guided on the support device and secured to the bandage, the at least one tightening strap configured to be tensioned.
However, Schwenn teaches an analogous bandage 10 also for use with a hinged support device 94 (fig. 1 and [0044]) comprising at least one tightening strap 40 secured to or guided on the support device 94 and secured to the bandage 10, the at least one tightening strap 40 configured to be tensioned (figs. 1-3 and 9 and [0045]-[0047], cord 40 of closure unit 16 is secured to the frame 94 via bandage 10 and can be tensioned by pulling on the cord 40 and anchoring it).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the trunk orthosis of Anderson with at least one tightening strap secured to or guided on the support device and secured to the bandage, the at least one tightening strap configured to be tensioned, as taught by Schwenn, to apply “the desired compressive force on the user” ([0047]).
Regarding claim 13, Anderson in view of Schwenn discloses the claimed invention as discussed above.
Anderson further discloses the frame portions 12/16 being mounted to each other in an articulated manner or elastically with a hinge 20 (fig. 1 and col. 2, lines 44-50 and col. 3, lines 18-24).
Regarding claim 14, Anderson in view of in view of Schwenn discloses the claimed invention as discussed above.

Anderson is silent on the at least one tightening strap being secured to or guided on the hinge and configured to apply a force centrally to a pivot axis of the hinge.
However, Schwenn further teaches the at least one tightening strap 40 being secured to or guided on the hinge 96 and configured to apply a force centrally to a pivot axis of the hinge 96 (figs. 1 and 3, the cord 40 is secured to the hinge 96 of frame 94 via the bandage 10, since bandage 10 is secured the frame 94; further, the cord 40 tightens the bandage 10 medially towards the core of the user’s trunk; therefore, it can apply a medial/central force to the pivot axis of the hinge 96, since hinge 96 is attached to the bandage 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one tightening strap of Anderson in view of Schwenn to be secured to or guided on the hinge and configured to apply a force centrally to a pivot axis of the hinge, as taught by Schwenn, to apply “the desired compressive force on the user” ([0047]).
Regarding claim 15, Anderson in view of in view of Schwenn discloses the claimed invention as discussed above.
Anderson further discloses the frame portions 12/16 being movable elastically relative to each other (fig. 1 and col. 2, lines 44-50 and col. 3, lines 18-24, the spring 20 and spool 24 providing an elastic spring force).
Regarding claim 16, Anderson in view of Schwenn discloses the claimed invention as discussed above.
Anderson further discloses the frame portions 12/16 including an upper frame part 12 configured to be supported in the area of the patient’s thoracic spine and a lower frame part 12 configured to be supported in the area of the patient’s lumbar spine (fig. 3, the device is capable of being worn in the claimed manner depending on the height of the user and how the device is worn).
Regarding claim 17, Anderson in view of Schwenn discloses the claimed invention as discussed above.
Anderson further discloses the frame portions 12/16 being mounted on the hinge 20 with first and second hinge mechanisms 22/22, which are positioned medially and laterally with respect to the trunk (fig. 5 and col. 3, lines 39-43, frame portions 12/16 are bolted to tabs 48/48 of hinge 20 via connectors 22; each pair of connectors 22 on each tab 48/48 are positioned with a gap such that, when worn, one connector 22 would be more medial and the other more lateral with respect to the trunk).
Regarding claim 18, Anderson in view of Schwenn discloses the claimed invention as discussed above.
Anderson further discloses cushioning elements or pads 14/18 being arranged on the frame portions 12/16 (fig. 1 and col. 2, lines 39-44).
Regarding claim 20, Anderson in view of Schwenn discloses the claimed invention as discussed above.
Anderson is silent on the bandage including at least two bandage elements, which are connected to each other with a securing member.
However, Schwenn further teaches the bandage 10 including at least two bandage elements 12/14, which are connected to each other with a securing member 11 (fig. 1 and [0049], nap material 11 and corresponding hook material of member 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the bandage of Anderson in view of Schwenn with at least two bandage elements, which are connected to each other with a securing member, as taught by Schwenn, to provide adjustability to the circumference of the bandage.
Regarding claim 21, Anderson in view of Schwenn discloses the claimed invention as discussed above.
Anderson is silent on the securing member being designed as form-fit elements.
However, Schwenn further teaches the securing member 11 being designed as form-fit elements ([0049], nap material 11 and corresponding hook material on member 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the securing member of Anderson in view of Schwenn to be designed as form-fit elements, as taught by Schwenn, to provide secure adjustability to the circumference of the bandage.
Regarding claim 22, Anderson in view of Schwenn discloses the claimed invention as discussed above.
Anderson is silent on the bandage comprising at least one of a flexible material and elastic material.
However, Schwenn further teaches the bandage 10 comprising at least one of a flexible material and elastic material (fig. 8 and [0050], belt 10 includes fabric covering member 65, which would be flexible).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the bandage of Anderson in view of Schwenn with at least one of a flexible material and elastic material, as taught by Schwenn, to increase comfort of the device when worn.
Regarding claim 23, Anderson in view of Schwenn discloses the claimed invention as discussed above.
Anderson is silent on the at least one tightening strap being guided on the bandage.
However, Schwenn further teaches the at least one tightening strap 40 being guided on the bandage 10 (fig. 1 shows the cord 40 wrapping around the surface of the belt 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one tightening strap of Anderson in view of Schwenn to be guided on the bandage, as taught by Schwenn, to apply “the desired compressive force on the user” ([0047]).
Regarding claim 24, Anderson in view of Schwenn discloses the claimed invention as discussed above.
Anderson is silent on the at least one tightening strap being designed as a pulley system.
However, Schwenn further teaches the at least one tightening strap 40 being designed as a pulley system (fig. 9 and [0045], cord 40 being part of a pulley system 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one tightening strap of Anderson in view of Schwenn to be designed as a pulley system, as taught by Schwenn, to “permit a mechanical advantage or force multiplier when the cord member 40 is pulled by the user or patient” ([0046]).
Regarding claim 25, Anderson in view of Schwenn discloses the claimed invention as discussed above.
Anderson is silent on the at least one tightening strap being secured reversibly on the bandage.
However, Schwenn further teaches the at least one tightening strap 40 being secured reversibly on the bandage 10 (fig. 9 shows the cord 40 being reversed in direction due to the pulley system of closure 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one tightening strap of Anderson in view of Schwenn to be secured reversibly on the bandage, as taught by Schwenn, to “permit a mechanical advantage or force multiplier when the cord member 40 is pulled by the user or patient” ([0046]).
Regarding claim 26, Anderson in view of Schwenn discloses the claimed invention as discussed above.
Anderson further discloses the support device 12/16/20 having a multi-part design (fig. 1, upper portion 12, hinge 20, and lower portion 16 forming a multi-part design).
Regarding claim 27, Anderson in view of Schwenn discloses the claimed invention as discussed above.
Anderson further discloses the bandage 26 being configured to be applied ventrally to the patient’s trunk and the support device 12/16/20 being configured to be applied dorsally to the patient’s trunk (fig. 3, the device capable of being reversed and worn as claimed).
Regarding claim 28, Anderson in view of Schwenn discloses the claimed invention as discussed above.
Anderson further discloses the bandage 26 being configured to be applied dorsally to the patient’s trunk and the support device 12/16/20 being configured to be applied ventrally to the patient’s trunk (fig. 3 the device capable of being worn as claimed).
Regarding claim 29, Anderson in view of Schwenn discloses the claimed invention as discussed above.
Anderson further discloses the frame portions 12/16 being arranged in an area of designated flexion in the trunk orthosis 10 (fig. 3, the portions 12/16 are in an area of flexion in the device, since the user can bend and flex the device as shown).
Regarding claim 30, Anderson in view of Schwenn discloses the claimed invention as discussed above.
Anderson further discloses the frame 12/16/20 being designed as a coil spring or spiral spring (fig. 1, the frame 12/16/20 comprises a portion of a coil spring 20 that flexes around spool 24, as in fig. 3).
Regarding claim 31, Anderson in view of Schwenn discloses the claimed invention as discussed above.
Anderson is silent on the at least one tightening strap including a pulley system.
However, Schwenn further teaches the at least one tightening strap 40 be including a pulley system (fig. 9 and [0045], cord 40 being part of a pulley system 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one tightening strap of Anderson in view of Schwenn to include a pulley system, as taught by Schwenn, to “permit a mechanical advantage or force multiplier when the cord member 40 is pulled by the user or patient” ([0046]).
Regarding claim 32, Anderson discloses a trunk orthosis 10 (figs. 1-3, the frame 10 capable of being used as an orthosis when worn as in fig. 3), comprising: a bandage 26 configured to be applied to a patient’s trunk (figs. 2 and 3, belt 26); a support device 12/16/20 connected to the bandage 26 and configured to be applied to the patient’s trunk, the support device 12/16/20 having a frame with frame portions 12 and 16 mounted to each other with elastic joints 20, the frame portions 12 and 16 being movable relative to each other to provide flexion in at least one of a frontal direction and a dorsal direction, the frame portions 12/16 being spring-loaded (figs. 1 and 3 and col. 2, lines 38-48, upper frame portion 12 being connected to lower frame portions 16 via springs 20 to form a single connected piece; col. 3, lines 18-24 describe how the frame portions 12 and 16 move relative to each other in the frontal and dorsal directions as springs 20 flex and unflex, meaning they are elastically joined together via spring 20) and, in an applied state, being pre-stressed by the bandage 20 (fig. 2 and col. 2, lines 49-60, belt 26 comprises spool 24, which adjusts the spring constant of the spring 20; thus, spool 24 of belt 26 pre-stresses the spring according to the desired spring constant, which in turn pre-stresses the frame portions 12 and 16, which extend from the spring 20).
Anderson is silent on at least one tightening strap secured to or guided on the support device and secured to the bandage, the at least one tightening strap configured to be tensioned.
However, Schwenn teaches an analogous bandage 10 also for use with a hinged support device 94 (fig. 1 and [0044]) comprising at least one tightening strap 40 secured to or guided on the support device 94 and secured to the bandage 10, the at least one tightening strap 40 configured to be tensioned (figs. 1-3 and 9 and [0045]-[0047], cord 40 of closure unit 16 is secured to the frame 94 via bandage 10 and can be tensioned by pulling on the cord 40 and anchoring it).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the trunk orthosis of Anderson with at least one tightening strap secured to or guided on the support device and secured to the bandage, the at least one tightening strap configured to be tensioned, as taught by Schwenn, to apply “the desired compressive force on the user” ([0047]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-18 and 20-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,653,547 A1 in view of Anderson et al. US 5,176,622.
Regarding claim 12 of the instant Application, the conflicting Patent claims a trunk orthosis, comprising: a bandage designed to be applied to a patient’s trunk; a support device connected to the bandage and designed to be applied to the patient’s trunk, the support device having a frame with frame portions movable relative to each other, the frame portions being spring-loaded and, in an applied state, being pre-stressed by the bandage; at least one tightening strap secured to or guided on the support device and secured to the bandage, the at least one tightening strap configured to be tensioned (claim 1).
The conflicting Patent is silent on the frame being single-piece and movable to provide flexion in at least one of a frontal direction and a dorsal direction.
However, Anderson teaches a trunk orthosis 10 (figs. 1-3, the frame 10 capable of being used as an orthosis when worn as in fig. 3), comprising: a support device 12/16/20 having a single-piece frame with frame portions 12 and 16 movable relative to each other to provide flexion in at least one of a frontal direction and a dorsal direction (figs. 1 and 3 and col. 2, lines 38-48, upper frame portion 12 being connected to lower frame portions 16 via springs 20 to form a single connected piece; col. 3, lines 18-24 describe how the frame portions 12 and 16 move relative to each other in the frontal and dorsal directions as springs 20 flex and unflex).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the frame of the conflicting Patent to be single-piece and movable to provide flexion in at least one of a frontal direction and a dorsal direction, as taught by Anderson, to allow the patient to move while wearing the device and increase comfort.
Regarding claim 13 of the instant application, the conflicting Patent in view of Anderson discloses the claimed invention as discussed above.
The conflicting Patent further claims the entirety of claim 13 (claim 1).
Regarding claim 14 of the instant application, the conflicting Patent in view of Anderson discloses the claimed invention as discussed above.
The conflicting Patent further claims the entirety of claim 14 (claim 1).
Regarding claim 15 of the instant application, the conflicting Patent in view of Anderson discloses the claimed invention as discussed above.
The conflicting Patent further claims the entirety of claim 15 (claim 1).
Regarding claim 16 of the instant application, the conflicting Patent in view of Anderson discloses the claimed invention as discussed above.
The conflicting Patent further claims the entirety of claim 16 (claim 1).
Regarding claim 17 of the instant application, the conflicting Patent in view of Anderson discloses the claimed invention as discussed above.
The conflicting Patent further claims the entirety of claim 17 (claim 2).
Regarding claim 18 of the instant application, the conflicting Patent in view of Anderson discloses the claimed invention as discussed above.
The conflicting Patent further claims the entirety of claim 18 (claim 3).
Regarding claim 20 of the instant application, the conflicting Patent in view of Anderson discloses the claimed invention as discussed above.
The conflicting Patent further claims the entirety of claim 20 (claim 4).
Regarding claim 21 of the instant application, the conflicting Patent in view of Anderson discloses the claimed invention as discussed above.
The conflicting Patent further claims the entirety of claim 21 (claim 5).
Regarding claim 22 of the instant application, the conflicting Patent in view of Anderson discloses the claimed invention as discussed above.
The conflicting Patent further claims the entirety of claim 22 (claim 6).
Regarding claim 23 of the instant application, the conflicting Patent in view of Anderson discloses the claimed invention as discussed above.
The conflicting Patent further claims the entirety of claim 23 (claim 7).
Regarding claim 24 of the instant application, the conflicting Patent in view of Anderson discloses the claimed invention as discussed above.
The conflicting Patent further claims the entirety of claim 24 (claim 8).
Regarding claim 25 of the instant application, the conflicting Patent in view of Anderson discloses the claimed invention as discussed above.
The conflicting Patent further claims the entirety of claim 25 (claim 9).
Regarding claim 26 of the instant application, the conflicting Patent in view of Anderson discloses the claimed invention as discussed above.
The conflicting Patent further claims the entirety of claim 26 (claim 10).
Regarding claim 27 of the instant application, the conflicting Patent in view of Anderson discloses the claimed invention as discussed above.
The conflicting Patent is silent on the bandage being configured to be applied ventrally to the patient’s trunk and the support device being configured to be applied dorsally to the patient’s trunk.
However, Anderson further teaches the bandage 26 being configured to be applied ventrally to the patient’s trunk and the support device 12/16/20 being configured to be applied dorsally to the patient’s trunk (fig. 3, the device capable of being reversed and worn as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the trunk orthosis of the conflicting Patent in view of Anderson to be configured to be applied ventrally to the patient’s trunk and the support device being configured to be applied dorsally to the patient’s trunk, as taught by Anderson, to support the patient on the dorsal side if needed.
Regarding claim 28, the conflicting Patent in view of Anderson discloses the claimed invention as discussed above.
The conflicting Patent is silent on the bandage being configured to be applied dorsally to the patient’s trunk and the support device being configured to be applied ventrally to the patient’s trunk.
However, Anderson further teaches the bandage 26 being configured to be applied dorsally to the patient’s trunk and the support device 12/16/20 being configured to be applied ventrally to the patient’s trunk (fig. 3 the device capable of being worn as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the trunk orthosis of the conflicting Patent in view of Anderson to be configured to be applied dorsally to the patient’s trunk and the support device being configured to be applied ventrally to the patient’s trunk, as taught by Anderson, to support the patient on the ventral side if needed.
Regarding claim 29, the conflicting Patent in view of Anderson discloses the claimed invention as discussed above.
The conflicting Patent is silent on the frame portions being arranged in an area of designated flexion in the trunk orthosis.
However, Anderson further teaches the frame portions 12/16 being arranged in an area of designated flexion in the trunk orthosis 10 (fig. 3, the portions 12/16 are in an area of flexion in the device, since the user can bend and flex the device as shown).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the trunk orthosis of the conflicting Patent in view of Anderson such that the frame portions are arranged in an area of designated flexion in the trunk orthosis, as taught by Anderson, to support the patient when flexing in the trunk area of the body.
Regarding claim 30, the conflicting Patent in view of Anderson discloses the claimed invention as discussed above.
The conflicting Patent is silent on the frame being designated as a coil spring or spiral spring.
However, Anderson further teaches the frame 12/16/20 being designed as a coil spring or spiral spring (fig. 1, the frame 12/16/20 comprises a portion of a coil spring 20 that flexes around spool 24, as in fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the frame of the conflicting Patent in view of Anderson to be designated as a coil spring or spiral spring, as taught by Anderson, to provide an elastic spring force to the frame for supporting the patient’s body.
Regarding claim 31 of the instant application, the conflicting Patent in view of Anderson discloses the claimed invention as discussed above.
The conflicting Patent further claims the entirety of claim 31 (claim 8).
Regarding claim 32 of the instant Application, the conflicting Patent claims a trunk orthosis, comprising: a bandage configured to be applied to a patient’s trunk; a support device connected to the bandage and configured to be applied to the patient’s trunk, the support device having a frame with frame portions mounted to each other with elastic joints, the frame portions being movable relative to each other to provide flexion, the frame portions being spring-loaded and, in an applied state, being pre-stressed by the bandage; at least one tightening strap secured to or guided on the support device and secured to the bandage, the at least one tightening strap configured to be tensioned (claim 1).
The conflicting Patent is silent on the frame portions being movable to provide flexion in at least one of a frontal direction and a dorsal direction.
However, Anderson teaches a trunk orthosis 10 (figs. 1-3, the frame 10 capable of being used as an orthosis when worn as in fig. 3), comprising: a support device 12/16/20 having a frame with frame portions 12 and 16 movable relative to each other to provide flexion in at least one of a frontal direction and a dorsal direction (figs. 1 and 3 and col. 2, lines 38-48, upper frame portion 12 being connected to lower frame portions 16 via springs 20 to form a single connected piece; col. 3, lines 18-24 describe how the frame portions 12 and 16 move relative to each other in the frontal and dorsal directions as springs 20 flex and unflex).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the frame of the conflicting Patent to be movable to provide flexion in at least one of a frontal direction and a dorsal direction, as taught by Anderson, to allow the patient to move while wearing the device and increase comfort.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keles US 2,778,358; Jewett US 3,094,984; Stuttle US 3,351,053; Deamer et al. US 4,829,989.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786